COURT OF APPEALS FOR THE
                                     FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER ON MOTION

Cause Number:             01-18-00239-CR
Trial Court Cause
Number:                   1466347
Style:                    Steven Schmidt
                          v The State of Texas
Date motion filed*:       12/13/19
Type of motion:           Motion for Extension of time to Files Response to Motion for Rehearing
Party filing motion:      State
Document to be filed:     Response to Motion for Rehearing

Is appeal accelerated?     Yes       No

If motion to extend time:
         Original due date:                           12/31/19
         Number of previous extensions granted:       0
         Date Requested:                              30 days

Ordered that motion is:

              Granted
                    If document is to be filed, document due: January 30, 2020
                       Absent extraordinary circumstances, the Court will not grant additional motions to extend time
                       The Court will not grant additional motions to extend time.
              Denied
              Dismissed (e.g., want of jurisdiction, moot)
              Other: _____________________________________




Judge's signature: /s/ Sherry Radack
                          Acting individually          Acting for the Court


Date: December 19, 2019